UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-7940


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MOHAMMAD SAAILI SHIBIN, a/k/a Khalif Ahmed Shibin, a/k/a
Mohammad Ali, a/k/a Ali Jama,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:11-cr-00033-RGD-DEM-1; 2:15-cv-00185-RGD)


Submitted:   June 23, 2016                 Decided:   June 28, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mohammad Saaili Shibin, Appellant Pro Se.           Joseph Evan
DePadilla, Benjamin L. Hatch, Assistant United States Attorneys,
Norfolk, Virginia;, Brian James Samuels, Assistant United States
Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mohammad Saaili Shibin seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                               The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.             28    U.S.C.      § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,    a   prisoner         satisfies      this   standard      by

demonstrating         that     reasonable        jurists      would       find    that     the

district       court’s      assessment    of      the    constitutional          claims    is

debatable      or     wrong.     Slack     v.     McDaniel,         529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and   that       the    motion      states   a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Shibin has not made the requisite showing.                       Accordingly, we deny

a   certificate       of     appealability       and    dismiss       the    appeal.        We

dispense       with    oral     argument       because        the    facts       and     legal

contentions      are     adequately      presented       in    the     materials       before

this court and argument would not aid the decisional process.

                                                                                  DISMISSED
                                             2